Name: Council Regulation (EEC) No 1174/80 of 7 May 1980 amending, as regards the French franc, Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118 /44 Official Journal of the European Communities 9 . 5 . 80 COUNCIL REGULATION (EEC) No 1174/80 of 7 May 1980 amending , as regards the French franc, Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2 ), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agri ­ culture (3 ), as last amended by Regulation (EEC) No 779/80 (4), fixed representative rates for, among others, the French franc ; whereas it appears advidable to fix in respect of that currency a new representative rate more closely reflecting present economic reality ; Whereas it is necessary to provide for the immediate entry into effect of this new representative rate , while at the same time taking account of the special needs in some sectors ; Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency involved, the measures envisaged should be adopted in accordance with the conditions laid down in Article 3 (2) of Regu ­ lation No 129 , HAS ADOPTED THIS REGULATION : Article 1 Article 2a (3) (c) of Regulation (EEC) No 878/77 shall be replaced by the following : '(c) the representative rate of 1 French franc = 0 1 71 028 ECU shall apply with effect from :  12 May 1980 for the milk and milk products, beef and veal and pigmeat sectors,  1 July 1980 for the sugar and isoglucose sectors,  1 August 1980 for the cereals, eggs, poultry, ovalbumin and lactalbumin sectors,  16 December 1980 in the wine sector ; however, other dates may be fixed for distillation operators,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for the other products for which there exists a marketing year,  12 May 1980 in all other cases .' Article 2 This Regulation shall enter into force on 12 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1980 . For the Council The President G. MARCORA (') OJ No 106, 30 . 10 . 1962, p . 2553/62 . (2 ) OJ No L 263 , 19 . 9 . 1973, p. 1 . (&gt;) OJ No L 106, 29 . 4 . 1977, p. 27 . (4 ) OJ No L 85 , 29 . 3 . 1980 , p. 45 .